DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This application is a divisional application of U.S. Application Serial Number 13/695,459, filed 10/03/2013, now US Patent 10575515, which is a 371 of PCT/US2011/035223, filed 5/04/2011.  This application claims benefit to U.S. Provisional Application Serial Number 61/447,905, filed 3/01/2011, U.S. Provisional Application Serial Number 61/364,186, filed 7/14/2010 and U.S. Provisional Application Serial Number 61/330,959, filed 5/04/2010.  Claims 99-118 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 99-112, in the reply filed on 8/1/2022 is acknowledged.  Claims 113-118 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Thus, claims 113-118 are withdrawn and claims 99-112 have been examined on the merits.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/27/2020 have been considered by the examiner.  Foreign Patent Document cite 2 of the 13-page IDS is lined through because the provided document is not the document listed on the IDS.  The provided document is publication KR20020061268 (Foreign Reference document received 10/31/2012 for application 13/695459 with application number KR20010002227 and publication number KR20020061268) and is drawn to preparation of joint mortar for brick decoration, rather than publication KR20010002227 drawn to a “Transplanting Organ and Blood Cell Preservative Composition”.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/330959, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 61/330959 does not disclose preservation perfusion solutions comprising adenosine; hence, claim 99 is not supported nor any claim dependent on claim 99.
The disclosure of the prior-filed application, Application No. 61/364186, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 61/364186 does not disclose preservation perfusion solutions comprising magnolol, rosiglitazone, T0070907, GW9662, BADGE, K3Glc, K7Glc, Q7Glc, Q3Gal or polyethylene glycol; hence, claims 101-102, 104 and 112 are not supported by the disclosure of Application No. 61/364186.  Claims 99-100, 103 and 105-111 have an effective filing date of the filing date of Application No. 61/364186, 7/14/2010.
The disclosure of the prior-filed application, Application No. 61/447905, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 61/447905 does not disclose preservation perfusion solutions comprising rosiglitazone, T0070907, GW9662, BADGE, K3Glc, K7Glc, Q7Glc, Q3Gal or polyethylene glycol; hence, claims 104 and 112 are not supported by the disclosure of Application No. 61/364186.  Claims 101 and 102 have an effective filing date of the filing date of Application No. 61/447905, 3/1/2011.
Claims 104 and 112 have support in PCT/US2011/035223 and have an effective filing date of 5/4/2011.

Claim Objections
Claims 99, 101-105, 107 and 112 are objected to because of the following informalities:
Claim 99 recites a list of perfusion solution ingredients: “insulin, L-glutamine, hydrocortisone heparin penicillin, streptomycin sulfate, and adenosine” which is missing commas between hydrocortisone, heparin and penicillin and should be “insulin, L-glutamine, hydrocortisone, heparin, penicillin, streptomycin sulfate, and adenosine”.  Appropriate correction is required.
Claims 101 and 102 recite chemical metabolic suppressant agents (“Troglitazone, Glycyrin, Naringenin, Quercetin, Dehydroglyasperin C (Pubchem CID 480775), Magnolol” in claim 101 and “Magnolol” in claim 102) which are capitalized whereas other chemical agents listed in claims 99, 104 and 112 are not.  It is suggested that the chemicals not be capitalized in claims 101 and 102 to be consistent with the rest of the disclosure and because it is not standard practice to capitalize chemicals.
Claims 103-104 recite “inhibitor of PPARy” which should be “inhibitor of PPARƔ” because the inhibitors listed in claim 104 are inhibitors of PPAR gamma, i.e. PPARƔ (see at least [0055] of instant disclosure).  Appropriate correction is required.
Claim 105 recites “wherein the metabolic suppressant agent decrease utilization of ATP in a cell in the organ or increases cellular energy in a cell in the organ” which should be “wherein the metabolic suppressant agent decreases utilization of ATP in a cell in the organ or increases cellular energy in a cell in the organ” in order to match number and to be consistent (i.e. “decreases” and “increases” match in number with “the metabolic suppressant agent”).  Appropriate correction is required.
Claim 107 recites “wherein contacting at least a portion of the organ with the preservation perfusion solution comprises immersing, partially or completely the organ with the preservation perfusion solution” which should be “wherein contacting at least a portion of the organ with the preservation perfusion solution comprises immersing, partially or completely, the organ with the preservation perfusion solution” because “partially or completely” is a dependent clause modifying immersing.  Appropriate correction is required.
Claim 112 recites a list of supercoolant agents with several minor typographical errors: “3-O-methyl-glucose (30MG), hypothermosol, trehalose, polyvinyl alcohol, polyvinylpyrrolidone, DMSO, polygylcerol, K3Glc (Kaempferol 3-O-β-ü-glucopyranoside); K7Glc (Kaempferol 7-0-P-D-glucopyranoside), Q7Glc (Quercetin 7-O-β- D-glucopyranoside), Q3Gal (Quercetin 3-OP-D-galactopyranoside), Polyethylene glycol” including a) “(30MG)” should be “(3OMG)”, i.e. the O is inappropriately a zero, b) “Kaempferol 3-O-β-ü-   glucopyranoside” should be Kaempferol “3-O-β-D-glucopyranoside”, c) “Kaempferol 7-0-P-D-glucopyranoside” should be “Kaempferol 7-O-β-D-glucopyranoside”, i.e. O rather than zero and beta rather than P, d) “Quercetin 3-OP-D-galactopyranoside” should be “Quercetin 3-O-β-D-galactopyranoside”, i.e. P should be beta, e) polyethylene glycol should not be capitalized, f) there should be an “and” before the last item in the closed set (i.e. before polyethylene glycol) and g) there are large, inappropriate gaps in most of the chemical names.  This may be able to be corrected by changing the justification used in the document.  Appropriate correction of all is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 104 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant is not in possession of the claimed invention of claim 104 when the selected inhibitor of PPARƔ is troglitazone and/or rosiglitazone because troglitazone and rosiglitazone are activators of PPARƔ not inhibitors of PPARƔ.  Claim 103 recites the method of claim 100, wherein the metabolic suppressant agent is an inhibitor of PPARƔ.  Claim 104 depends from claim 103 are recites the method of claim 103, wherein the inhibitor of PPARƔ is selected from the group consisting of: troglitazone and rosiglitazone, T0070907, GW9662 and BADGE, or derivatives thereof.
Lee et al., 2002 (cite U, attached PTO-892; herein “Lee”) teaches that troglitazone and rosiglitazone are agonists (activators) of PPARƔ (pp. 19649-50, spanning ¶) while GW9662 and bisphenol A diglycidyl ether (i.e. BADGE) are antagonists (inhibitors) (Ibid.).  Lee teaches that T0070907 is also an inhibitor (antagonist) of PPARƔ (Abst.) and demonstrates that rosiglitazone activates PPARƔ while T0070907 inhibits the PPARƔ transactivation by rosiglitazone, i.e. rosiglitazone and T0070907 have opposite effects on PPARƔ because rosiglitazone is an activator (agonist) of PPARƔ while T0070907 is an inhibitor (antagonist) of PPARƔ (pp. 19650-1, spanning ¶, “T0070907 Is a Specific Potent PPARƔ Antagonist in Transient Transfection Assays”).
Seargent et al., 2004 (cite V, attached PTO-892; herein “Seargent”) confirms the teachings of Lee showing that GW9662 is an antagonist (inhibitor) of PPARƔ activation which can prevent rosiglitazone-mediated PPARƔ activation (Abst.).  Seargent demonstrates that GW9662 is an inhibitor of PPARƔ activation which blocks activation of PPARƔ by rosiglitazone in cell lines by ELISA measurement of activated PPARƔ (Fig. 5).  Thus, rosiglitazone is a PPARƔ activator (agonist) while GW9662 is a PPARƔ inhibitor (antagonist).
Thus, as confirmed by Lee and Seargent, T0070907, GW9662 and BADGE are inhibitors (antagonists) of PPARƔ, while troglitazone and rosiglitazone are activators (agonists) of PPARƔ not inhibitors of PPARƔ.
Hence, Applicant is not in possession of the claimed invention of claim 104 when the selected inhibitor of PPARƔ is troglitazone and/or rosiglitazone because troglitazone and rosiglitazone are activators of PPARƔ not inhibitors of PPARƔ.  Therefore, claim 104 is rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement because Applicant in not in possession of the claimed invention when troglitazone and/or rosiglitazone is selected because troglitazone and rosiglitazone are NOT PPARƔ inhibitors.

Claims 103-104 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of extending the viable preservation of an organ wherein the preservation perfusion solution comprises a metabolic suppressant agent which is a PPARƔ activator (agonist), does not reasonably provide enablement for the method wherein the preservation perfusion solution comprises an agent which is a PPARƔ inhibitor (antagonist).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. While all of these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
Claim 103 is broadly drawn to the preservation perfusion solution comprising any inhibitor of PPARƔ.  The invention is drawn to the physiological sciences, specifically the extended preservation of an organ.  An ordinarily skilled worker in the physiological sciences generally has a high level of skill (doctorate level), but the level of predictability in the physiological arts is known to be low (see MPEP 2164.03).  The prior art does not disclose preserving organs with preservation perfusion solutions which comprise PPARƔ inhibitors (antagonists).  Hence, a person of ordinary skill in the art at the time of filing would have completely relied on the direction provided by the inventors and working examples to practice the claimed method.
The disclosure does not provide any working examples of PPARƔ inhibitors acting to suppress metabolic activity in preserved organs (i.e. as a metabolic suppressant agent) or to extend the preservation of an organ.  To the contrary, the original disclosure provides evidence that troglitazone, a PPARƔ activator, provides a 3 fold increase in viability in cryogenically frozen cells (Fig. 36).  There is no guidance in the original disclosure explaining why PPARƔ inhibitors, which have an activity opposite to troglitazone, would also be a metabolic suppressant agent.  If the PPARƔ activator troglitazone improves preservation of an organ (which the ability of troglitazone to increase the viability of cryogenically frozen cells would suggest), then it is illogical to conclude that compounds which block the activity of troglitazone (PPARƔ inhibitors such as T0070907, GW9662 and BADGE) would also improve the preservation of an organ.
Hence, absent sufficient and compelling evidence to the contrary, it would appear that the inclusion of PPARƔ inhibitors such as T0070907, GW9662 and BADGE would NOT improve the preservation of an organ but would have the opposite effect of troglitazone and would decrease the viability of the organ.  Therefore, claims 103-104 are rejected under 35 U.S.C. 112(a) for not enabling any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 112 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 112 recites the limitation "the supercoolant agent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 112 depends from claim 110 which depends from independent claim 99.  Claims 99, 110 and 112 do not recite a supercoolant agent.  Appropriate correction is required.
For furthering prosecution, claim 112 will be interpreted as reciting the method of claim 110 wherein the preservation perfusion solution comprises a supercoolant agent wherein the supercoolant agent is selected from the group consisting of: 3-O-methyl-glucose (3OMG), hypothermosol, trehalose, polyvinyl alcohol, polyvinylpyrrolidone, DMSO, polygylcerol, K3Glc (Kaempferol 3-O-β-D-glucopyranoside); K7Glc (Kaempferol 7-O-β-D-glucopyranoside), Q7Glc (Quercetin 7-O-β-D-glucopyranoside), Q3Gal (Quercetin 3-O-β-D-galactopyranoside) and polyethylene glycol.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 99 and 107-108 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hassanein, US Patent 6046046 (US Patent cite 22, IDS, 2/27/2020; herein “Hassanein”).
Hassanein teaches compositions and methods for preserving a harvested organ in a functioning and viable state prior to implantation (i.e. a method for extending the viable preservation of an organ) wherein the organ is contacted with a preservation perfusion solution (Abst.) wherein the perfusion preservation solution can comprise insulin, heparin, adenosine and penicillin (col. 31, l. 28 - col. 32, l. 21) anticipating claim 99.
Hassanein teaches that contacting the organ with the preservation perfusion solution can comprise perfusing the organ with the preservation perfusion solution (Abst.) and/or substantially immersing and/or bathing the organ in the preservation perfusion solution (col. 16, ll. 53-59), i.e. immersing, partially or completely, the organ with the preservation perfusion solution, anticipating claims 107-108.

Claims 99-101 and 105-108 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nees et al., US 2007/0202485 (cite A, attached PTO-892; herein “Nees”).
Nees teaches methods for preserving hollow organs and vessels comprising perfusing or incubating the organs in preservation solutions (i.e. contacting at least a portion of the organ with a preservation perfusion solution; Abst.; [0103-4], [0253], [0263]), which clearly extends the viable preservation of the organ over a control solution of saline (Example 2, [0208-214]), wherein the hollow organs comprise heart, intestine, uterus, kidney, bladder, lung, liver or spleen ([0050], [0095]).
  Nees teaches that the preservation perfusion solution can comprise L-glutamine [0054-7], heparin [0067], penicillin [0070], streptomycin [0070], adenosine [0078], hydrocortisone ([0159], [0162]) and/or quercetin [0048] and teaches embodiments of the preservation perfusion solution comprising L-glutamine, heparin, penicillin, streptomycin, sulfate and adenosine [0138]; comprising L-glutamine, heparin, penicillin, streptomycin, sulfate and hydrocortisone [0162] and comprising L-glutamine, heparin, penicillin, streptomycin, sulfate and quercetin ([0136]; Example 3, [0220]) anticipating claims 99-101.
Nees does not disclose that the metabolic suppressant agent, quercetin, decreases utilization of ATP in a cell in the organ or increases cellular energy in a cell in the organ; however, the method of Nees anticipates the method of claims 99-101; hence, the metabolic suppressant agent quercetin would have the same effect of decreasing utilization of ATP in a cell in the organ and/or increasing cellular energy in a cell in the organ, absent sufficient and compelling evidence to the contrary because Nees’ method anticipates the method of claims 99-101, thus the method of Nees anticipates claim 105.
Nees teaches embodiments which anticipate the methods of claims 99-101 wherein the preservation perfusion solution does not comprise erythrocytes ([0136]; Example 3, [0220]) anticipating claim 106.
Nees teaches that the method can be performed wherein the hollow organ or vessel is contacted with the preservation solution by perfusing the organ with the preservation prefusion solution ([0053], [0079-83], [0107-8], [0173], [0179-180], [0207]) or by incubating the hollow organ or vessel in the perfusion solution [0105], i.e. immersing, partially or completely, the organ with the preservation perfusion solution, anticipating claims 107 and 108.

Claims 99, 106-108, 110 and 112 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fujikawa et al., JP-2009-221128 (cite N, attached PTO-892; herein “Fujikawa”).
Fujikawa teaches methods of preserving organs in a liquid storage solution (i.e. contacting the organ with the preservation perfusion solution) which prevents damage to the organ and allows for a longer storage time than conventional liquid storage of the organ, i.e. a method for extending the viable preservation of an organ, wherein the preservation perfusion solution comprises supercooling promoting substances - flavonoid glycosides (Abst.; p. 1, “Technical Field”).  Fujikawa teaches embodiments wherein the preservation perfusion solution comprises penicillin, streptomycin, sulfate and adenosine (pp. 6-7, “Example 2”; NOTE: the salt streptomycin sulfate would be dissociated into its ions upon solubilization; hence, Fujikawa’s recitation of a preservation perfusion solution containing streptomycin and sulfate constitutes streptomycin sulfate) anticipating claim 99.
Regarding claim 106, Fujikawa teaches embodiments of the method wherein the preservation perfusion solution does not comprise erythrocytes (pp. 6-7, “Example 2”) anticipating claim 106.
Fujikawa teaches that the method of preserving organs in a liquid storage solution can comprise perfusing the organ with the preservation perfusion solution and/or immersing the organ in the preservation perfusion solution (p. 5, ¶2), i.e. immersing, partially or completely, the organ with the preservation perfusion solution, anticipating claims 107-108.
Fujikawa teaches that the method of preserving organs in a liquid storage solution comprising supercooling promoting substances such as flavonoid glycosides comprises cooling and storing the organ at a predetermined sub-zero temperature without freezing (p. 2, ¶6; p. 5, ¶2-4) anticipating claim 110.  
Fujikawa teaches that the supercoolant agents can be K7Glc (p. 3, ¶7; p. 6, ¶9; pp. 6-7, “Example 2”), K3Glc (p. 6, ¶6), Q3Glc (p. 6, ¶7), DMSO (p. 4, ¶9), polyethylene glycol (p. 5, ¶1), polyvinylpyrrolidone (p. 5, ¶1) and/or trehalose (p. 5, ¶1) and demonstrates embodiments comprising contacting and storing the organ in preservation perfusion solution at a pre-determined sub-zero temperature without freezing (i.e. -5 °C or -8 °C; pp. 6-7, “Example 2”) wherein the preservation perfusion solution comprises penicillin, streptomycin, sulfate, adenosine and K7Glc (pp. 6-7, “Example 2”) anticipating claim 112.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 99 and 107-109 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hassanein.
The discussion of Hassanein regarding claims 99 and 107-108 set forth in the rejection above is incorporated herein.
Hassanein teaches that their method of organ preservation reduces or minimizes ischemia and reperfusion injury (col. 1, ll. 26-29; col. 2, ll. 17-20), teaches that their method extends the preservation period beyond the current four hour limit while avoiding time dependent ischemic injury or prolonged ischemia (col. 3, ll. 24-28) and teaches that their method serves to reduce or eliminate time dependent ischemia (col. 15, ll. 31-35); hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the method of Hassanein can be applied for the preservation of organs which have sustained some degree of ischemic injury with a reasonable expectation of success because Hassanein’s method is drawn to minimizing or avoiding further ischemic injury to the organ; therefore, claim 109 is prima facie obvious.

Claims 99 and 106-112 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujikawa in view of Hassanein.
The discussion of Fujikawa regarding claims 99, 106-108, 110 and 112 set forth in the rejection above is incorporated herein.
As set forth in the rejection above, Fujikawa teaches that their method of preserving organs in a liquid storage solution comprising supercooling promoting substances such as flavonoid glycosides comprises cooling and storing the organ at a predetermined sub-zero temperature without freezing (p. 2, ¶6; p. 5, ¶2-4).  Fujikawa is silent on applying their method to organs with ischemic damage.  However, a person of ordinary skill in the art at the time of filing would have found it obvious for organs with some amount of ischemic damage to be preserved in Fujikawa’s method with a reasonable expectation of success in view of the disclosure of Hassanein.
Hassanein, like Fujikawa, teaches compositions and methods for organ preservation.  Hassanein teaches that their method of organ preservation reduces or minimizes ischemia and reperfusion injury (col. 1, ll. 26-29; col. 2, ll. 17-20), teaches that their method extends the preservation period beyond the current four hour limit while avoiding time dependent ischemic injury or prolonged ischemia (col. 3, ll. 24-28) and teaches that their method serves to reduce or eliminate time dependent ischemia (col. 15, ll. 31-35).  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method of Fujikawa (cooling and storing the organ at a predetermined sub-zero temperature without freezing in a preservation perfusion solution comprising supercoolant agents) incorporating the ischemia reduction techniques of Hassanein wherein the organ has some degree of ischemic damage with a reasonable expectation of success because Hassanein’s method is drawn to minimizing or avoiding further ischemic injury to the organ; therefore, claims 109 and 111 are prima facie obvious.

Claims 99-102 and 105-108 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nees in view of Chiu et al., 1999 (cite W, attached PTO-892; herein “Chiu”).
The discussion of Nees regarding claims 99-101 and 105-108 set forth in the rejection above is incorporated herein.
Nees teaches the preservation of hollow organs such as lung [0050] but does not teach that the preservation perfusion solution comprises magnolol.  However, a person of ordinary skill in the art at the time of filing would have found it obvious for the preservation perfusion solution to preserve lung to comprise magnolol in view of the disclosure of Chiu.
Chiu teaches that magnolol is 470 times more potent than α-tocopherol in inhibiting oxygen consumption and 340 times more potent than α-tocopherol in inhibiting malondialdehyde formation (Abst.).  Chiu teaches that one mechanism thought to cause loss of organ viability during organ preservation is the generation of oxygen free radicals (p. 11, “Introduction”).  Chiu argues that since magnolol is a strong antioxidant and is effective in protecting heart mitochondria from reperfusion injury, suppression of lipid peroxidation might improve the quality of cold preservation of organs (Ibid.).  Chiu recommends that magnolol be used as an antioxidant in preservation perfusion solutions for lung preservation (p. 15, “Discussion”, last sentence).
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to include magnolol in the preservation perfusion solution in the method of Nees when preserving lungs because Chiu recommends that magnolol be used as an antioxidant in preservation perfusion solutions for lung preservation; therefore, claim 102 is prima facie obvious.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651   


/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651